Exhibit 10.2

EMPLOYMENT AGREEMENT

This Agreement is made as of July 15, 2007, between Grupo Sur Promociones de
México SA de CV, a Mexico corporation (the “Company”), and Iliya Petar Zogovic
Wright, an individual residing in Mexico City, Mexico (the “Executive”).

PREAMBLE

A.                                   The Executive is currently the Chief
Executive Officer (“CEO”) of the Company.  The Company desires to continue to
employ the Executive in such positions, and the Executive desires to continue
his employment with the Company.

Therefore, the parties agree as follows with the intent to be legally bound.

1.                                       Employment.  The Company hereby employs
the Executive, and the Executive hereby accepts employment with the Company,
upon the terms and subject to the conditions set forth in this Agreement.

2.                                       Position and Duties.  The Executive’s
position is the “CEO” of the Company and, as such, he will have the duties,
responsibilities and authority normally associated with such position and such
additional duties, responsibilities and authority not inconsistent with the
foregoing as may be assigned to him/her by the Company’s Board of Directors (the
“Company Board”) from time to time.  In addition to performing such duties for
the Company, the Executive may be required to perform similar duties for one or
more subsidiaries of the Company for no additional compensation.  The Executive
will report to the Company Board and will devote his best efforts to the
business and affairs of the Company.  The Executive will not assume any position
with any for profit entity other than a subsidiary of the Company.  The
Executive will perform his duties and responsibilities to the best of his
abilities and in a diligent, trustworthy, businesslike and efficient manner.

3.                                       Base Salary; Incentive Compensation;
Benefits; Expenses.

(a)                                  The Executive’s base salary will be as set
forth on Exhibit A or such higher rate as the Company Board may designate from
time to time (the “Base Salary”), which salary will be payable in regular
installments in accordance with the Company’s general payroll practices.

(b)                                 The Executive will be entitled to all such
incentive compensation and benefits as are set forth on Exhibit A or as
otherwise determined by the Company Board.

(c)                                  The Company will reimburse the Executive
for all reasonable expenses incurred by him in the course of performing his/her
duties under this Agreement which are consistent with the Company’s policies in
effect from time to time with respect to travel, entertainment and other
business expenses, subject to the Company’s requirements with respect to
reporting and documentation of such expenses.


--------------------------------------------------------------------------------


4.                                       Term and Termination.

(a)                                  Duration.  Unless otherwise terminated as
provided herein, the term of this Agreement will commence as of the date first
written above, will continue thereafter for an initial term of two years, and
will automatically renew thereafter for successive one-year terms unless either
party gives written termination notice to the other no later than 90 days prior
to the expiration of the then current term.  Notwithstanding the foregoing and
except as set forth in the last sentence of this subsection, the Executive’s
employment with the Company will terminate (i) 30 days following delivery by the
Company to the Executive of written notice to such effect (unless the
termination is for Cause, in which case no advance notice is required, except as
set forth in clause (E) below) and may be given for any or no reason, (ii) 30
days following delivery by the Executive to the Company of the Executive’s
resignation (unless the resignation is for Good Reason and the Company refuses
in writing to cure its breach of this Agreement or if such breach is incapable
of cure), or (iii) upon the Executive’s death or permanent disability or
incapacity (as determined by the Company Board in its reasonable and good faith
judgment).  As used herein, “Cause” means (A) the conviction of a felony or a
crime involving moral turpitude, (B) the commission of any act involving
dishonesty, fraud or a breach of the duty of loyalty with respect to the Company
or any of its Affiliates or conduct tending to bring the Company or any of its
Affiliates into public disgrace or disrepute, (C) gross negligence or willful
misconduct with respect to the Company or any of its Affiliates, (D) addiction
to drugs or alcohol if the Executive is not undergoing rehabilitation treatment
or (E) a material breach by the Executive of this Agreement which (if capable of
cure) is not cured within 30 days after the Executive’s receipt of written
notice of the same from the Company.

(b)                                 Termination Without Cause or for Good
Reason.  If the Executive’s employment with the Company is terminated by the
Company without Cause or by the Executive for Good Reason, and subject to the
Executive’s continuing compliance with Section 5 and the Company receiving an
appropriate release from the Executive, the Executive will be entitled to
receive his Base Salary, benefits and accrued incentive compensation (payable at
the time when incentive compensation for the fiscal year in which the
termination occurs, as provided on Exhibit A) through the date of termination
plus severance benefits equal to his Base Salary in effect as of the date of
termination (payable in accordance with the Company’s normal payroll practices)
plus his benefits during the remainder of the then current term (the “Severance
Period”).  As used herein, “Good Reason” means (i) a material diminution or
material adverse change in the Executive’s compensation, title, authority,
duties or responsibilities, or (ii) a material breach by the Company of this
Agreement.  If an event which constitutes Good Reason occurs and the Executive
intends to resign as a result of such event, then the Executive shall give his
resignation notice to the Company within 30 days after the occurrence of such
event.  Failure to give such notice will constitute a waiver of the right to
resign for Good Reason as a result of such event.  The Company will have a
period of 30 days after its receipt of such notice in which to remedy such event
and, if it does so, then the Executive will no longer have the right to resign
for Good Reason as a result of such event.

(c)                                  Termination In Other Circumstances.  If the
Executive’s employment with the Company is terminated for any reason other than
as specified in subsection (b) above, the

2


--------------------------------------------------------------------------------


Executive will be entitled to receive his Base Salary, benefits and (unless the
Executive was terminated for Cause) accrued incentive compensation (payable at
the time when incentive compensation for the fiscal year in which the
termination occurs, as provided on Exhibit A) through the date of termination
and his right to receive any other compensation or benefits hereunder will
terminate as of the date of such termination.

5.                                       Confidential Information;
Non-Competition; Non-Solicitation; Executive Work.

(a)                                  Certain Definitions.  As used in this
Agreement the following terms have the following meanings:

“Affiliate” of the Company means any person or entity which controls, is
controlled by or is under common control with the Company, and “control” means,
with respect to any entity, the possession, direct or indirect, of the power to
direct or cause the direction of the management and policies of such entity,
whether through ownership of voting securities, by contract or otherwise.

“Company Product” at any time means (i) any product or service which the Company
or any of its Affiliates is marketing, selling or developing at such time and
(ii) any other product or service which the Company or any of its Affiliates has
marketed, sold or developed at any time during the one-year period immediately
prior to the date of determination.

“Competing Business” means the marketing or sale in the Territory of products or
services which are competitive with any Company Products or Services.

“Confidential Information” means all information concerning or related to the
business, operations, financial condition or prospects of the Company or any of
its Affiliates, regardless of the form in which such information appears and
whether or not such information has been reduced to a tangible form, and
specifically includes (i) all information regarding the officers, directors,
managers, employees, equity holders, customers, suppliers, distributors, sales
representatives and licensees of the Issuer and its Affiliates, in each case
whether past, present or prospective, (ii) all inventions, discoveries, trade
secrets, processes, techniques, methods, formulae, ideas and know-how of the
Company and its Affiliates and (iii) all financial statements, audit reports,
budgets and business plans or forecasts of the Company and its Affiliates;
provided, that Confidential Information does not include (A) information which
is or becomes generally known to the public through no act or omission of the
Executive and (B) information which has been or hereafter is lawfully obtained
by the Executive from a source other than the Company or any of its Affiliates
(or their respective officers, directors, managers, employees, equity holders or
agents) so long as, in the case of information obtained from a third party, such
third party was or is not, directly or indirectly, subject to an obligation of
confidentiality owed to the Company or any of its Affiliates at the time such
Confidential Information was or is disclosed to the Executive.

“Executive Work” means all written and graphic materials, computer software,
inventions, discoveries and improvements authored, prepared, conceived or made
by the

3


--------------------------------------------------------------------------------


Executive during the term of his employment with the Company and which are
related to the business of the Company or its subsidiaries.

“Territory” at any time means any state in the United States, any Canadian
province and any foreign country, in each case in which the Company or any of
its Affiliates has marketed or sold any Company Products or Services at any time
during the one-year period immediately prior to the date of determination.

(b)                                 Confidential Information.

(i)                                     Except as provided in clause (ii) below,
the Executive will not disclose or use for his own benefit any Confidential
Information.

(ii)                                  Notwithstanding clause (i) above, the
Executive is permitted to disclose Confidential Information to the extent, but
only to the extent, (A) reasonably necessary for the Executive to perform his
duties hereunder or (B) required by law; provided, that prior to making any
disclosure of Confidential Information required by law, the Executive will
notify the Company of his intent to make such disclosure, and the Company will
have the right to participate with the Executive in determining the amount and
type of Confidential Information, if any, which must be disclosed in order to
comply with applicable law.

(iii)                               Promptly after termination of the
Executive’s employment with the Company for any reason, the Executive or his
personal representative will return to the Company any Confidential Information
which is in tangible form and which is then in his possession.

(c)                                  Non-Competition and Non-Solicitation.

(i)                                     During the term of the Executive’s
employment with the Company and for a period of five years thereafter (or, if
the Executive is receiving severance payments under Section 4(c), during the
Severance Period and for a period of five years thereafter), the Executive will
not, directly or indirectly, (A) engage in any Competing Business or (B) own, be
employed by, provide financing to, consult with or otherwise render services to
any person or entity who is engaged in any Competing Business; provided, that
the Executive will not be in violation of the foregoing solely by reason of his
ownership of not more than 2% of the outstanding shares of the stock of any
corporation which is listed on a national securities exchange.

(ii)                                  During the term of the Executive’s
employment with the Company and for a period of five years thereafter (or, if
the Executive is receiving severance payments under Section 4(c), during the
Severance Period and for a period of five years thereafter), the Executive will
not (A) solicit the trade of, or trade with, any customer or supplier of the
Company such that any such customer or supplier reduces the amount of business
which it does (or, but for such solicitation, would do) with the Company or its
subsidiaries or (B) solicit or induce any employee, distributor, sales
representative, agent or contractor of the Company to terminate his or its
employment or other relationship with the Company or its subsidiaries.

4


--------------------------------------------------------------------------------


(iii)                               If the Executive is in breach of any of the
provisions of clauses (i) or (ii) above, then the time periods set forth in such
clauses will be extended by the length of time during which the Executive is in
breach of any of such provisions.

(iv)                              The Executive represents and warrants to the
Company that his experience and capabilities are such that the provisions of
this subsection (c) will not prevent him from earning an adequate livelihood for
himself and his family.

(d)                                 Executive Work.  All Executive Work is the
sole property of the Company and, to the extent applicable, is “work made for
hire”. To the extent all exclusive right, title and interest in and to such
Executive Work does not automatically vest in the Company by operation of law,
the Executive hereby irrevocably assigns all title, rights and interests he may
have in all such Executive Work to the Company.  The Executive will promptly
disclose to the Company all Executive Work and will execute all such documents
and instruments as the Company may reasonably determine are necessary or
desirable in order to give effect to the preceding sentence or to preserve,
protect or enforce the Company’s rights with respect to any Executive Work.

(e)                                  Cessation of Payments.  Without limiting
the Company’s rights and remedies hereunder, at law or in equity, the Executive
acknowledges and agrees that the right of the Executive to receive and retain
any payments otherwise due to him hereunder will be suspended and cancelled if
and for so long as he is in breach of any provision of this Section.  If and
when the Executive has cured any such breach and has tendered to the Company any
and all economic benefits directly or indirectly received or receivable by him
arising therefrom, such right will automatically be reinstated, but only for the
remainder of the period, if any, during which such payments are due.

(f)                                    Survival.  The provisions of this Section
will survive any termination of this Agreement.

6.                                       Arbitration.  Any claim, controversy or
dispute arising between the parties with respect to this Agreement (a
“Dispute”), to the maximum extent allowed by applicable law, will be submitted
to and finally resolved by, binding arbitration.  Either party may file a
written Demand for Arbitration with the American Arbitration Association’s
Nevada Regional Office, and will send a copy of the Demand for Arbitration to
the other party.  The arbitration will be conducted pursuant to the terms of the
Federal Arbitration Act and the Commercial Arbitration Rules of the American
Arbitration Association, except that discovery may be had in accordance with the
Federal Rules of Civil Procedure.  The venue for the arbitration will be the
Nevada office of the American Arbitration Association.  The arbitration will be
conducted before one arbitrator selected through the American Arbitration
Association’s arbitrator selection procedures.  The arbitrator will promptly fix
the time, date and place of the hearing and notify the parties.  The parties
will stipulate that the arbitration hearing will last no longer than five
business days.  The arbitrator will render a decision within 10 days of the
completion of the hearing, which decision may include an award of legal fees,
costs of arbitration and interest.  The arbitrator will promptly transmit an
executed copy of its decision to the parties.  The decision of the arbitrator
will be final, binding and conclusive upon the parties.  Each party will have
the right to have the decision enforced by any court of competent jurisdiction. 
Notwithstanding any

5


--------------------------------------------------------------------------------


other provision of this Section, any Dispute in which a party seeks equitable
relief may be brought in any court having jurisdiction.

7.                                       Equitable Relief.  The Executive
acknowledges and agrees that the Company would be irreparably damaged if any of
the provisions of this Agreement are not performed by the Executive in
accordance with their specific terms or are otherwise breached.  Accordingly, it
is agreed that the Company is entitled to an injunction or injunctions to
prevent breaches of this Agreement by the Executive and have the right to
specifically enforce this Agreement and the terms and provisions hereof against
the Executive in addition to any other remedy to which the Company may be
entitled hereunder, at law or in equity.

8.                                       Notices.  All notices, consents,
requests, demands and other communications required or permitted hereunder: 
(a) will be in writing; (b) will be sent by messenger, certified or registered
U.S. mail or a reliable express delivery service, charges prepaid as applicable,
to the appropriate address(es) set forth below; and (c) will be deemed to have
been given on the date of receipt by the addressee (or, if the date of receipt
is not a business day, on the first business day after the date of receipt), as
evidenced by a receipt executed by the addressee (or a responsible person in his
or her office), the records of the Person delivering such communication or a
notice to the effect that such addressee refused to claim or accept such
communication, if sent by messenger, U.S. mail or express delivery service.  All
such communications will be sent to the following addresses, or to such other
addresses as any party may inform the others by giving five business days’ prior
notice:

If to the Company: Grupo Sur Promociones de México SA de CV

 

If to the Executive: Iliya Petar Zogovic Wright

Lago Bolsena #209 Col. Los Manzanos

 

Personal and Confidential

Del. Miguel Hidalgo CP 11460

 

Hacienda del Ciervo 39 – 002

Mexico City, Mexico.

 

Hacienda de las Palmas

 

 

Huixquilucan, Edo. De Mexico

With Copy to:

 

CP 52763 Mexico

Nascent Wine Company

 

 

 

 

 

San Diego, CA

 

 

Attn: Sandro Piancone

 

 

 

9.                                       Review by Counsel; No Representations. 
The Executive has had the opportunity to have this Agreement reviewed by counsel
and to discuss any questions that he may have regarding this Agreement with such
counsel.  The Executive acknowledges that neither the Company nor any individual
acting on its behalf has made any representations regarding the content or legal
effect of this Agreement to the Executive.

10.                                 Miscellaneous.  This Agreement:  (a) may be
amended only by a writing signed by each of the parties, subject to compliance
with any loan documents between the Company and its lenders; (b) may not be
assigned, pledged or otherwise transferred, whether by operation of law or
otherwise, without the prior consent of the other party; (c) may be executed in
several counterparts, each of which is deemed an original but all of which
constitute one and the same

6


--------------------------------------------------------------------------------


instrument; (d) contains the entire agreement of the parties with respect to the
transactions contemplated hereby and supersedes all prior written and oral
agreements, and all contemporaneous oral agreements, relating to such
transactions, including without limitation any existing employment agreement
between the Executive and the Company or any of its Affiliates; (e) will be
governed by, and construed and enforced in accordance with, the laws of the
State of Nevada, in the case of all other provisions of this Agreement, in each
case without giving effect to any conflict of law rules; and (f) is binding
upon, and will inure to the benefit of, the parties and their respective heirs,
successors and permitted assigns.  The waiver by a party of any breach or
violation of any provision of this Agreement will not operate or be construed a
waiver of any subsequent breach or violation hereof.  Any provision of this
Agreement which is prohibited or unenforceable in any jurisdiction will, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining portions hereof or affecting
the validity or enforceability of such provision in any other jurisdiction.

[signature page follows]

7


--------------------------------------------------------------------------------


SIGNATURE PAGE TO EMPLOYMENT AGREEMENT

 

Executive:

 

 

 

 

 

By:

/s/ Iliya Petar Zogovic Wright

 

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

 

 

Accepted:

 

 

 

 

 

By:

/s/ Francesca Wright de Cowal

 

 

 

Title:

President

 

 

8


--------------------------------------------------------------------------------


EXHIBIT A

BASE SALARY; INCENTIVE COMPENSATION; BENEFITS

Iliya Zogovic

Compensation Plan 2007

Net Cash Salary:

Monthly $6,000.00 USD

Annual $72,000.00 USD

An “aguinaldo” at the end of each year (Dec. 20th) $6,000.00 USD

Medical Insurance (Major and Minor)

Life Insurance

Car Expenses (Services, Insurance, Gas, Etc.)

New Car leas every 3 years, if he wants to keep the car he will pay the
compensation fee

He has 1 car under the company’s name which he will put under his name a Nissan
X-Trail.


--------------------------------------------------------------------------------